19-12226-scc       Doc 419       Filed 10/22/19     Entered 10/22/19 11:46:56              Main Document
                                                   Pg 1 of 9


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Shana A. Elberg
Evan A. Hill
Edward P. Mahaney-Walter
Four Times Square
New York, NY 10036
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel to Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                     Case No. 19-12226 (SCC)

                 Debtors.1                                         Jointly Administered


           NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                  OCTOBER 24, 2019 AT 10:00 A.M. (EASTERN TIME)

Location of Hearing:             Honorable Shelley C. Chapman, Courtroom 623, United States
                                 Bankruptcy Court, Southern District of New York, One Bowling
                                 Green, New York, New York 10004.

Copies of Motions and            Copies of each pleading identified below can be viewed and/or
Applications:                    obtained: (i) by accessing the Court’s website at
                                 www.nysb.uscourts.gov, (ii) by contacting the Office of the Clerk
                                 of the Court at United States Bankruptcy Court, Southern District
                                 of New York, or (iii) from the Debtors’ claims and noticing agent,
                                 Prime Clerk LLC, at https://cases.primeclerk.com/stearns or
                                 contacting Prime Clerk directly at (844) 234-1461 (toll free for
                                 callers within the United States) or (917) 942-6399 (for
                                 international callers) or at stearnsinfo@primeclerk.com.


1
    The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC (8219);
    Stearns Co-Issuer Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos Acquisition
    LLC (4941); bSNAP, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of Protos Acquisition
    LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o Stearns Lending, LLC, 750
    East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.
19-12226-scc    Doc 419     Filed 10/22/19    Entered 10/22/19 11:46:56        Main Document
                                             Pg 2 of 9


I.    CONTESTED MATTER

      PLAN CONFIRMATION

      1.       Notice of Filing of Revised Amended Joint Chapter 11 Plan of Reorganization of
               Stearns Holdings, LLC, et al. [Docket No. 353]

               Objection Deadline:           October 17, 2019 at 4:00 p.m.

               Related Documents:            Notice of Filing of Solicitation Version of Amended
                                             Disclosure Statement with Respect to the Amended
                                             Joint Chapter 11 Plan of Reorganization of Stearns
                                             Holdings, LLC, et al. [Docket No. 354]

                                             Notice of Filing of Non-Substantive Modifications
                                             to the Solicitation Version of the Amended
                                             Disclosure Statement with Respect to the Amended
                                             Joint Chapter 11 Plan of Reorganization of Stearns
                                             Holdings, LLC, et al. [Docket No. 356]

                                             Order (I) Approving the Amended Disclosure
                                             Statement; (II) Scheduling an Expedited Hearing
                                             and Shortening Notice on Confirmation of the
                                             Amended Plan; (III) Establishing Deadlines and
                                             Procedures for Filing Objections to Confirmation of
                                             the Amended Plan; (IV) Establishing and
                                             Shortening Notice on Deadlines and Procedures for
                                             Voting on the Amended Plan; (V) Approving
                                             Solicitation Procedures; (VI) Establishing
                                             Procedures for Tabulation of Votes; and (VII)
                                             Granting Related Relief [Docket No. 349]

                                             Order (I) Authorizing Entry Into the Restructuring
                                             Support Agreement and (II) Granting Related Relief
                                             [Docket No. 350]

                                             Affidavit of service of Jamie B. Herszaft regarding
                                             service of Docket Nos. 349, 350, 353, 354, and 356
                                             [Docket No. 375]

                                             Notice of (I) Approval of the Adequacy of the
                                             Amended Disclosure Statement, (II) Solicitation
                                             and Notice Procedures, (III) Objection and Voting
                                             Deadlines, and (IV) the Hearing to Confirm the
                                             Amended Joint Chapter 11 Plan of Reorganization
                                             of Stearns Holdings, LLC, et al. [Docket No. 351]



                                                 2
19-12226-scc   Doc 419   Filed 10/22/19    Entered 10/22/19 11:46:56        Main Document
                                          Pg 3 of 9


                                          Affidavit of Service (Supplemental) of Xavi Flores
                                          Regarding Notice of Approval of Adequacy of
                                          Disclosure Statement [Docket No. 369]

                                          Affidavit of Service of Craig Johnson Regarding
                                          Solicitation Materials [Docket No. 376]

                                          Notice of Certification of Publication of James
                                          Mapplethorpe Regarding Notice of (A)
                                          Confirmation Hearing with Respect to the Amended
                                          Joint Chapter 11 Plan of Reorganization of Stearns
                                          Holdings, LLC, et al. and (B) Related Objection
                                          Deadline [Docket No. 377]

                                          Notice of Filing of Plan Supplement to the
                                          Amended Joint Chapter 11 Plan of Reorganization
                                          of Stearns Holdings, LLC, et al. [Docket No. 385]

                                          Notice of Filing of Second Plan Supplement to the
                                          Amended Joint Chapter 11 Plan of Reorganization
                                          of Stearns Holdings, LLC, et al. [Docket No. 393]

                                          Affidavit of Service of James Mapplethorpe
                                          Regarding Notice of Assumption of Executory
                                          Contracts & Unexpired Leases and Proposed Cure
                                          Amounts and Notice of Rejection of Executory
                                          Contracts & Unexpired Leases [Docket No. 397]

                                          Affidavit of Service of Nora Hafez Regarding
                                          Notice of Filing of Plan Supplement to the
                                          Amended Joint Chapter 11 Plan of Reorganization
                                          of Stearns Holdings, LLC, et al. [Docket No. 399]

                                          Affidavit of Service Nora Hafez Regarding Notice
                                          of Filing of the Second Plan Supplement to the Joint
                                          Chapter 11 Plan of Reorganization of Stearns
                                          Holdings, LLC, et al. [Docket No. 402]

                                          Declaration of Craig E Johnson of Prime Clerk LLC
                                          Regarding the Solicitation of Votes and Tabulation
                                          of Ballots Cast on the Amended Joint Chapter 11
                                          Plan of Reorganization of Stearns Holdings, LLC,
                                          et al. [Docket No. 407]

                                          Notice of Filing of Third Plan Supplement to the
                                          Amended Joint Chapter 11 Plan of Reorganization
                                          of Stearns Holdings, LLC, et al. [Docket No. 408]

                                              3
19-12226-scc    Doc 419     Filed 10/22/19    Entered 10/22/19 11:46:56        Main Document
                                             Pg 4 of 9



                                             Memorandum of Law (I) in Support of Entry of an
                                             Order Confirming the Amended Joint Chapter 11
                                             Plan of Reorganization of Stearns Holdings, LLC,
                                             et al. and (II) in Response to Objections Thereto
                                             [Docket No. 409]

                                             Notice of Filing of Proposed Findings of Fact,
                                             Conclusions of Law, and Order Confirming the
                                             Amended Joint Chapter 11 Plan of Reorganization
                                             of Stearns Holdings, LLC, et al. [Docket No. 410]

                                             Declaration of D.J. Baker in Support of Debtors
                                             Amended Joint Chapter 11 Plan of Reorganization
                                             of Stearns Holdings LLC et al. [Docket No. 411]

                                             Declaration of Paul Sheaffer in Support of Debtors
                                             Amended Joint Chapter 11 Plan of Reorganization
                                             of Stearns Holdings LLC, et al. [Docket No. 412]

                                             Declaration of Robert Campagna, Alvarez & Marsal
                                             North America, LLC, in Support of Confirmation of
                                             the Amended Joint Chapter 11 Plan of
                                             Reorganization of Stearns Holdings, LLC, et al.
                                             [Docket No. 413]

                                             Declaration of Stephen Smith in Support of
                                             Confirmation of the Amended Joint Chapter 11 Plan
                                             of Reorganization of Stearns Holdings, LLC, et al.
                                             [Docket No. 414]

               Responses Filed:              Objection of United States Trustee to Disclosure
                                             Statement for Joint Chapter 11 Plan of
                                             Reorganization of Stearns Holdings, LLC, et al.,
                                             Pursuant to Chapter 11 of the Bankruptcy Code
                                             [Docket No. 223]

                                             Objection of United States Trustee to Amended
                                             Disclosure Statement for Amended Joint Chapter 11
                                             Plan of Reorganization of Stearns Holdings, LLC,
                                             et al., Pursuant to Chapter 11 of The Bankruptcy
                                             Code [Docket No. 336]

                                             Federal National Mortgage Association’s Omnibus
                                             Objection to Plan, Sale Agreements and Notices of
                                             Assumption and Cure Amounts [Docket No. 396]



                                                 4
19-12226-scc    Doc 419     Filed 10/22/19    Entered 10/22/19 11:46:56         Main Document
                                             Pg 5 of 9


                                             Limited Response of Pacific Investment
                                             Management Company LLC to Objection of the
                                             United States Trustee to Confirmation of the
                                             Amended Joint Chapter 11 Plan of Reorganization
                                             of Stearns Holdings, LLC, et al., and Joinder in the
                                             Debtors’ Reply [Docket No. 417]

               Status:                       The hearing on this matter is going forward.


II.   UNCONTESTED MATTERS

      2.       Debtors’ Third Omnibus Lease Rejection Motion & Motion to Abandon Property
               [Docket No. 366]

               Objection Deadline:           October 17, 2019 at 4:00 p.m.

               Related Documents:            Affidavit of Service of Nora Hafez Regarding
                                             Notice of Hearing on Debtors’ Third Omnibus
                                             Lease Rejection Motion [Docket No. 378]

                                             Certificate of No Objection with Respect to Order
                                             Granting Debtors’ Third Omnibus Lease Rejection
                                             Motion & Motion to Abandon Property [Docket No.
                                             415]

               Responses Filed:              None.

               Status:                       As shown above, the Debtors have filed a
                                             certificate of no objection for this matter and
                                             respectfully request that the Court enter the
                                             order ahead of this hearing. If an order has not
                                             been entered ahead of this hearing, this matter
                                             will go forward and the Debtors respectfully
                                             request that the Court grant the motion at the
                                             hearing and subsequently enter the order. If an
                                             order has been entered ahead of this hearing,
                                             this agenda item will not go forward.

      3.       Debtors’ Motion for Order Authorizing Abandonment of Property [Docket No.
               386]

               Objection Deadline:           October 17, 2019 at 4:00 p.m.

               Related Documents:            Debtors’ Ex Parte Motion (A) for Expedited
                                             Hearing and (B) to Shorten Notice for Debtors’



                                                  5
19-12226-scc    Doc 419     Filed 10/22/19    Entered 10/22/19 11:46:56       Main Document
                                             Pg 6 of 9


                                             Motion for Order for Authorizing Abandonment of
                                             Property [Docket No. 387]

                                             Order Granting Debtors’ Ex Parte Motion (A) for
                                             Expedited Hearing and (B) to Shorten Notice for
                                             Debtors’ Motion for Order for Authorizing
                                             Abandonment of Property [Docket No. 389]

                                             Affidavit of Service of Nora Hafez Regarding
                                             Notice of Filing Debtors’ Motion for Order
                                             Authorizing Abandonment of Property [Docket No.
                                             399]

                                             Certificate of No Objection with Respect to
                                             Debtors’ Motion for Order Authorizing
                                             Abandonment of Property [Docket No. 416]

               Responses Filed:              None.

               Status:                       As shown above, the Debtors have filed a
                                             certificate of no objection for this matter and
                                             respectfully request that the Court enter the
                                             order ahead of this hearing. If an order has not
                                             been entered ahead of this hearing, this matter
                                             will go forward and the Debtors respectfully
                                             request that the Court grant the motion at the
                                             hearing and subsequently enter the order. If an
                                             order has been entered ahead of this hearing,
                                             this agenda item will not go forward.

      4.       Notice of Presentment of Stipulation and Agreed Order Between Debtors and
               CSHV Metropoint, LLC [Docket No. 390]

               Objection Deadline:           October 22, 2019 at 12:00 p.m.

               Related Documents:            None.

               Responses Filed:              None.

               Presentment Date:             October 23, 2019 at 12:00 p.m.

               Status:                       As of the date of the filing of this agenda, the
                                             presentment date has not yet passed. To date, no
                                             objections have been received. If no objections
                                             are received, the Debtors respectfully request
                                             that the Court enter the order on the
                                             presentment date, in which case this agenda item

                                                 6
19-12226-scc    Doc 419     Filed 10/22/19    Entered 10/22/19 11:46:56       Main Document
                                             Pg 7 of 9


                                             will not go forward. If an objection is received or
                                             if the order is otherwise not entered ahead of this
                                             hearing, this matter will go forward. The notice
                                             of presentment identified this hearing as the
                                             hearing to consider any objections to the relief
                                             requested.

      5.       Notice of Presentment of Debtors’ Motion for Entry of a Stipulation and Agreed
               Order Rejecting Unexpired Lease [Docket No. 392]

               Objection Deadline:           October 22, 2019 at 12:00 p.m.

               Related Documents:            None.

               Responses Filed:              None.

               Presentment Date:             October 23, 2019 at 12:00 p.m.

               Status:                       As of the date of the filing of this agenda, the
                                             presentment date has not yet passed. To date, no
                                             objections have been received. If no objections
                                             are received, the Debtors respectfully request
                                             that the Court enter the order on the
                                             presentment date, in which case this agenda item
                                             will not go forward. If an objection is received or
                                             if the order is otherwise not entered ahead of this
                                             hearing, this matter will go forward. The notice
                                             of presentment identified this hearing as the
                                             hearing to consider any objections to the relief
                                             requested.

      6.       Notice of Presentment of Stipulation and Agreed Order Between Debtors and
               Cindy Baiz, Aaron Rodriguez, and Christina Schmetzer [Docket No. 398]

               Objection Deadline:           October 22, 2019 at 12:00 p.m.

               Related Documents:            None.

               Responses Filed:              None.

               Presentment Date:             October 23, 2019 at 12:00 p.m.

               Status:                       As of the date of the filing of this agenda, the
                                             presentment date has not yet passed. To date, no
                                             objections have been received. If no objections
                                             are received, the Debtors respectfully request
                                             that the Court enter the order on the

                                                 7
19-12226-scc    Doc 419     Filed 10/22/19    Entered 10/22/19 11:46:56       Main Document
                                             Pg 8 of 9


                                             presentment date, in which case this agenda item
                                             will not go forward. If an objection is received or
                                             if the order is otherwise not entered ahead of this
                                             hearing, this matter will go forward. The notice
                                             of presentment identified this hearing as the
                                             hearing to consider any objections to the relief
                                             requested.

      7.       Notice of Presentment of Stipulation and Agreed Order Between Debtors and
               Lehman Brothers Holdings Inc. [Docket No. 400]

               Objection Deadline:           October 22, 2019 at 12:00 p.m.

               Related Documents:            None.

               Responses Filed:              None.

               Presentment Date:             October 23, 2019 at 12:00 p.m.

               Status:                       As of the date of the filing of this agenda, the
                                             presentment date has not yet passed. To date, no
                                             objections have been received. If no objections
                                             are received, the Debtors respectfully request
                                             that the Court enter the order on the
                                             presentment date, in which case this agenda item
                                             will not go forward. If an objection is received or
                                             if the order is otherwise not entered ahead of this
                                             hearing, this matter will go forward. The notice
                                             of presentment identified this hearing as the
                                             hearing to consider any objections to the relief
                                             requested.




                                                 8
19-12226-scc   Doc 419   Filed 10/22/19    Entered 10/22/19 11:46:56   Main Document
                                          Pg 9 of 9


Dated: October 22, 2019
       New York, New York

                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                /s/ Jay M. Goffman
                                Jay M. Goffman
                                Mark A. McDermott
                                Shana A. Elberg
                                Evan A. Hill
                                Edward P. Mahaney-Walter
                                Four Times Square
                                New York, NY 10036
                                Telephone: (212) 735-3000
                                Fax: (212) 735-2000

                                Counsel to Debtors and Debtors in Possession




                                             9
